Mt. Zion Church contends in Supreme Court that they are not the proper party to sue for breach of mortgage covenants, upon the following facts. Where a note is endorsed in blank and a mortgage securing same is duly assigned to a guaranty company, and both delivered to the guaranty company as security for insuring .title, but the mortgage assignment was never recorded, and both mortgage and note are later returned without re-endorsement of note or re-assignment of mortgage, and interest oh note was payable to guaranty company while it held note and mortgage, the assignment thereof did not pass the title.